Title: From Thomas Jefferson to Mary Jefferson, 11 April 1790
From: Jefferson, Thomas
To: Jefferson, Mary



New York Apr. 11. 1790.

Where are you, my dear Maria? How do you do? How are you occupied? Write me a letter by the first post and answer me all these questions. Tell me whether you see the sun rise every day? How many pages a-day you read in Don Quixot? How far you are advanced in him? Whether you repeat a Grammar lesson every day? What else you read? How many hours a day you sew? Whether you have an opportunity of continuing your music? Whether you know how to make a pudding yet, to cut out a beef stake, to sow spinach? Or to set a hen? Be good, my dear, as I have always found you, never be angry with any body, nor speak harm of them, try to let every body’s faults be forgotten, as you would wish yours to be; take more pleasure in giving what is best to another than in having it yourself, and then all the world will love you, and I more than all the world. If your sister is with you kiss her and tell her how much I love her also, and present my affections to Mr. Randolph. Love your Aunt and Uncle, and be dutiful and obliging to them for all their kindness to you. What would you do without them, and with such a vagrant for a father? Say to both  of them a thousand affectionate things for me: and Adieu my dear Maria,

Th: Jefferson

